DETAILED ACTION
	This action is responsive to 11/17/2021.
	Prior objection to claim 10 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an OLED display that includes a non-transparent display area and a transparent display area, wherein the transparent display area can realize both a light transmission function (e.g., camera, fingerprint detection etc.) and a display function, and a driving method thereof that realizes synchronous display of the transparent and non-transparent display areas, thus reducing or even avoiding a split-screen phenomenon from occurring at a boundary line between the transparent and non-transparent display areas.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “An OLED display panel, comprising: a display area comprising: a non-transparent display area comprising first OLED pixels arranged in an array, and the first OLED pixels arranged in an array being drivable in an active mode; and a transparent display area, a boundary line being disposed between the non-transparent display area and the transparent display area, the transparent display area comprising second OLED pixels arranged in an array; when the second OLED pixels arranged in an array being driven, the transparent display area performing a display function; when the second OLED pixels arranged in an array not being driven, the transparent display area performing a light transmission function; and the second OLED pixels arranged in an array being drivable in an active mode; a display driving chip; and a first gate driving circuit group, connected to a first group of gate driving signal channels of the display driving chip; wherein first pixel driving circuits corresponding to the first OLED pixels in each row are respectively connected to the first gate driving circuit group, second pixel driving circuits corresponding to the second OLED pixels in each row are respectively connected to a second group of gate driving signal channels of the display driving chip, the display driving chip is configured to output a first set of clock signals through the first group of gate driving signal channels, and the first gate driving circuit group is configured to 2Application No.: 17/165,175 Attorney Docket No.: 13890019US Response to Office Action of September 15, 2021 convert the first set of clock signals into a first gate driving signal for the first pixel driving circuits corresponding to the first OLED pixels in each row; the display driving chip is further configured to output second gate driving signal for the second pixel driving circuits corresponding to the second OLED pixels in each row through the second group of gate driving signal channels; and for a same frame of image, a pulse width of the second gate driving signal for the second OLED pixels in each row is substantially as same as a pulse width of the first gate driving signal for the first OLED pixels in a specified row, and intersection points of the boundary line and a pixel row where the first OLED pixels in the specified row are located falls within a range of intersection points of the boundary line and a corresponding pixel row of the second OLED pixels, wherein the second OLED pixels arranged in an array comprise second OLED pixels in one row by a plurality of columns; the second gate driving signal for the second OLED pixels in the one row by the plurality of columns and first gate driving signal for the first OLED pixels in a first row are the same; the second OLED pixels arranged in the one row by the plurality of columns comprise sub-pixels of a plurality of colors, and ones of the sub-pixels which are of different colors in a row form a pixel unit; or the second OLED pixels in the one row by the plurality of columns in the transparent display area comprise sub-pixels of a same color.” Other allowable subject matter was previously indicated in the non-final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627